EXHIBIT 10.1

 

TCF FINANCIAL 2015 OMNIBUS INCENTIVE PLAN

 

1.                                      Purpose; Eligibility.

 

1.1                               General Purpose.  The name of this plan is the
TCF Financial 2015 Omnibus Incentive Plan (the “Plan”). The purposes of the Plan
are to (a) enable TCF Financial Corporation, a Delaware Corporation (the
“Company”), and any Affiliate to attract and retain the types of Employees who
will contribute to the Company’s long range success; (b) provide incentives that
align the interests of Employees with those of the stockholders of the Company;
and (c) promote the success of the Company’s business.  This Plan is intended to
serve as the Company’s primary vehicle for equity compensation awards and
long-term cash incentive awards for Employees, as well as annual cash incentive
awards for the Company’s Officers. Following the date that this Plan is approved
by the Company’s stockholders, no further equity compensation awards shall be
granted pursuant to any Predecessor Plan (it being understood that outstanding
awards under such plans will continue to be settled pursuant to the terms of
such plans).

 

1.2                               Eligible Award Recipients.  The persons
eligible to receive Awards are the Employees of the Company and its Affiliates
and such other individuals designated by the Committee who are reasonably
expected to become Employees after the receipt of Awards.

 

1.3                               Available Awards.  Awards that may be granted
under the Plan include: (a) Incentive Stock Options, (b) Non-qualified Stock
Options, (c) Stock Appreciation Rights, (d) Restricted Awards (including
Performance-Based Restricted Awards), (e) Other Stock-Based Awards (including an
Other Stock-Based Performance Award), (f) Performance Cash Awards, and (g) any
Qualified Performance-Based Award.

 

2.                                      Definitions.

 

“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.

 

“Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the shares of Common Stock are listed or quoted, and the
applicable laws of any foreign country or jurisdiction where Awards are granted
under the Plan.

 

“Award” means any right granted under the Plan, including an Incentive Stock
Option, a Non-qualified Stock Option, a Stock Appreciation Right, a Restricted
Award (including a Performance-Based Restricted Award), an Other Stock-Based
Award (including an Other Stock-Based Performance Award), a Performance Cash
Award or any Qualified Performance-Based Award.

 

“Award Agreement” means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” shall be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The
terms “Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

 

--------------------------------------------------------------------------------


 

“Board” means the Board of Directors of the Company, as constituted at any time.

 

“Cause” means: The Committee, in its absolute discretion, shall determine the
effect of all matters and questions relating to whether a Participant has been
discharged for Cause.

 

With respect to any Employee:

 

(a)                                 If the Employee is a party to an employment
or service agreement with the Company or its Affiliates and such agreement
provides for a definition of Cause, the definition contained therein; or

 

(b)                                 If no such agreement exists, or if such
agreement does not define Cause: (i) the commission of, or plea of guilty or no
contest to, a felony or a crime involving moral turpitude or the commission of
any other act involving willful malfeasance or material fiduciary breach with
respect to the Company or an Affiliate; (ii) conduct that results in or is
reasonably likely to result in harm to the reputation or business of the Company
or any of its Affiliates; (iii) gross negligence or willful misconduct with
respect to the Company or an Affiliate; or (iv) material violation of state or
federal securities laws.

 

“Change in Control”

 

(a)                                 One Person (or more than one Person acting
as a group) acquires ownership of stock of the Company that, together with the
stock held by such person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company; provided, that,
a Change in Control shall not occur if any Person (or more than one Person
acting as a group) owns more than 50% of the total fair market value or total
voting power of the Company’s stock and acquires additional stock;

 

(b)                                 A change in the composition of the Board
such that the individuals who are serving as members of the Board as of the
Effective Date, together with any new member of the Board (other than a member
of the Board whose initial assumption of office is in connection with an actual
or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least a majority of the
members of the Board then still in office who either were members of the Board
on the Effective Date or whose appointment, election or nomination for election
was previously so approved or recommended, cease for any reason to constitute a
majority of the number of the members of the Board then serving; or

 

(c)                                  There is consummated a merger or
consolidation of the Company or any subsidiary with any other corporation or
other entity, other than (A) a merger or consolidation immediately following
which (x) the voting securities of the Company outstanding immediately prior to
such merger or consolidation continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary, at least 50% of the combined voting power of the securities
of the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation and (y) the individuals who
comprise the Board immediately prior thereto constitute a majority of the board
of directors of the Company, the entity surviving such merger or consolidation
or, if the Company or the entity surviving such merger is then a subsidiary, the
ultimate parent thereof, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities; or

 

(d)                                 The stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (it being conclusively presumed that
any sale or disposition is a sale or disposition by the Company of all or
substantially all of its assets if the consummation of the sale or disposition
is contingent upon approval by the Company’s stockholders unless the Board
expressly determines in writing that such approval is

 

2

--------------------------------------------------------------------------------


 

required solely by reason of any relationship between the Company and any other
Person or an Affiliate of the Company and any other Person), other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity (A) at least 50% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale or disposition and (B) the majority of whose board of directors immediately
following such sale or disposition consists of individuals who comprise the
Board immediately prior thereto.

 

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.

 

“Committee” means a committee of one or more members of the Board appointed by
the Board to administer the Plan in accordance with Section 3.3 and Section 3.4.

 

“Common Stock” means the common stock, $.01 par value per share, of the Company,
or such other securities of the Company as may be designated by the Committee
from time to time in substitution thereof.

 

“Company” means TCF Financial Corporation, a Delaware corporation, and any
successor thereto.

 

“Continuous Service” means that the Participant’s service with the Company or an
Affiliate is not interrupted or terminated. The Participant’s Continuous Service
shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders service to the Company or an Affiliate
or a change in the entity for which the Participant renders such service,
provided that there is no interruption or termination of the Participant’s
Continuous Service; provided further that if any Award is subject to
Section 409A of the Code, this sentence shall only be given effect to the extent
consistent with Section 409A of the Code. For example, a change in status from
an Employee of the Company to an employee of an Affiliate will not constitute an
interruption of Continuous Service. The Committee or its delegate, in its sole
discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal or family leave of
absence.

 

“Covered Employee” has the same meaning as set forth in Section 162(m)(3) of the
Code, as interpreted by IRS Notice 2007-49.

 

“Deferred Restricted Stock” has the meaning set forth in Section 7.2(d) hereof.

 

“Deferred Stock Units” has the meaning set forth in Section 7.2(d) hereof.

 

“Director” means a member of the Board.

 

“Disability” means that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment; provided, however, for purposes of determining the term of an
Incentive Stock Option pursuant to Section 6.8 hereof, the term Disability shall
have the meaning ascribed to it under Section 22(e)(3) of the Code. The
determination of whether an individual has a Disability shall be determined
under procedures established by the Committee. Except in situations where the
Committee is determining Disability for purposes of the term of an Incentive
Stock Option pursuant to Section 6.8 hereof within the meaning of
Section 22(e)(3) of the Code, the Committee may rely on any determination that a
Participant is disabled for purposes of benefits under any long-term disability
plan maintained by the Company or any Affiliate in which a Participant
participates.

 

“Disqualifying Disposition” has the meaning set forth in Section 14.12.

 

“Effective Date” shall mean the date that this Plan is adopted by the
stockholders.

 

“Employee” means any person, including an Officer, employed by the Company or an
Affiliate; provided, that an Employee shall mean an employee of the Company or a
parent or subsidiary corporation within the meaning of

 

3

--------------------------------------------------------------------------------


 

Section 424 of the Code and mere service as a Director or payment of a
director’s fee by the Company or an Affiliate shall not be sufficient to
constitute “employment” by the Company or an Affiliate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any date, the value of the Common Stock as
determined below. If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation, the New York
Stock Exchange or the NASDAQ Stock Market, the Fair Market Value shall be the
closing price of a share of Common Stock (or if no sales were reported the
closing price on the date immediately preceding such date) as quoted on such
exchange or system on the day of determination, as reported in the Wall Street
Journal or such other source as the Committee deems reliable. In the absence of
an established market for the Common Stock, the Fair Market Value shall be
determined in good faith by the Committee and such determination shall be
conclusive and binding on all persons.

 

“Free Standing Rights” has the meaning set forth in Section 7.1(a).

 

“Good Reason” means:

 

(a)                                 If an Employee or Consultant is a party to
an employment or service agreement with the Company or its Affiliates and such
agreement provides for a definition of Good Reason, the definition contained
therein; or

 

(b)                                 If no such agreement exists or if such
agreement does not define Good Reason, the occurrence of one or more of the
following without the Participant’s express written consent, which circumstances
are not remedied by the Company within thirty (30) days of its receipt of a
written notice from the Participant describing the applicable circumstances
(which notice must be provided by the Participant within ninety (90) days of the
Participant’s knowledge of the applicable circumstances): (i) any material,
adverse change in the Participant’s duties, responsibilities, authority, title,
status or reporting structure; (ii) a material reduction in the Participant’s
base salary or bonus opportunity other than as part of a general reduction of
salary or bonus opportunity for similarly situated Employees; or (iii) a
geographical relocation of the Participant’s principal office location by more
than fifty (50) miles.

 

“Grant Date” means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.

 

“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

 

“Negative Discretion” means the discretion authorized by the Plan to be applied
by the Committee to eliminate or reduce the size of a Performance Cash Award in
accordance with Section 7.5(d)(iv) of the Plan; provided, that, the exercise of
such discretion would not cause the Performance Cash Award to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code.

 

“Non-Employee Director” means a Director who is a “non-employee director” within
the meaning of Rule 16b-3.

 

“Non-qualified Stock Option” means an Option that by its terms does not qualify
or is not intended to qualify as an Incentive Stock Option.

 

“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

“Option” means an Incentive Stock Option or a Non-qualified Stock Option granted
pursuant to the Plan.

 

“Option Exercise Price” means the price at which a share of Common Stock may be
purchased upon the exercise of an Option.

 

4

--------------------------------------------------------------------------------


 

“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

 

“Other Stock-Based Performance Award” has the meaning set forth in Section 7.3.

 

“Outside Director” means a Director who is an “outside director” within the
meaning of Section 162(m) of the Code and Treasury Regulations
Section 1.162-27(e)(3) or any successor to such statute and regulation.

 

“Participant” means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.

 

“Performance-Based Award” means any award granted subject to the achievement of
Performance Goals, including any Performance Cash Award, Performance-Based
Restricted Stock Award, Performance-Based Restricted Stock Units, Other
Stock-Based Performance Awards and any Qualified Performance-Based Award.

 

“Performance-Based Restricted Awards” refers to any Performance-Based Restricted
Stock or Performance-Based Restricted Stock Units.

 

“Performance-Based Restricted Stock” has the meaning set forth in
Section 7.2(a).

 

“Performance-Based Restricted Stock Units” has the meaning set forth in
Section 7.2(a).

 

“Performance Cash Award” means any Award designated by the Committee as a
Performance Cash Award pursuant to Section 7.4 of the Plan.

 

“Performance Criteria” means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Performance-Based Award under the Plan. The
Performance Criteria that will be used to establish the Performance
Goal(s) shall be based on the attainment of specific levels of performance of
the Company (or Affiliate, division, business unit or operational unit of the
Company) and shall be limited to the following:  (a) net income (before or after
taxes); (b) earnings or earnings growth (including one or more of net profit
after tax, gross profit, operating profit, earnings before interest and taxes
(EBIT), earnings before interest, taxes, depreciation and amortization (EBITDA),
and net earnings); (c) basic or diluted earnings per share (before or after
taxes); (d) net revenue or net revenue growth; (e) gross revenue; (f) net
operating profit (before or after taxes); (g) returns (including, but not
limited to, returns on assets (net, gross, pre-tax, pre-provision or pro forma),
capital, invested capital, equity, common equity, tangible common equity, sales,
stockholders’ equity, or tangible stockholders’ equity); (h) cash flow
(including, but not limited to, operating cash flow, free cash flow, and cash
flow return on capital or equity); (i) margins (including, but not limited to,
gross, operating or net interest; (j) improvements in capital structure;
(k) budget and expense management; (l) ratios (including, but not limited to,
price to earnings, debt to assets, debt to net assets, non-interest income to
average assets, provision for loan and lease losses to assets, and ratios
regarding capital, liquidity, solvency, fiscal capacity, productivity or risk);
(m) economic value added or other value added measurements; (n) share price
(including, but not limited to, growth measures and total stockholder return);
(o) expense targets; (p) market capitalization; (q) operating efficiency;
(r) working capital; (s) enterprise value; (t) market share; (u) deposit growth;
(v) workforce satisfaction or diversity goals; (w) sustainability goals;
(x) employee retention; (y) customer satisfaction; (z) strategic business
objectives, consisting of one or more objectives based upon meeting specified
cost targets, business expansion goals, and goals relating to acquisitions or
divestitures, or goals relating to capital raising and capital management; (aa)
net interest rate spread; (bb) loan production volume; (cc) classified assets;
(dd) non-performing assets; (ee) provision for loan and lease losses; (ff) any
performance metric relating to balance sheet items (including, but not limited
to, non-accrual loans, accruing loans and leases) or (gg) any performance metric
relating to income statement items (including, but not limited to, interest
income, non-interest income, non-interest expense or any subset thereof).

 

Any one or more of the Performance Criteria may be used on an absolute or
relative basis to measure the performance of the Company and/or an Affiliate as
a whole or any division, business unit, operational unit  or geographic unit of
the Company and/or an Affiliate or any combination thereof, as the Committee may
deem

 

5

--------------------------------------------------------------------------------


 

appropriate, or as compared to the performance of a group of comparable
companies, or published or special index that the Committee, in its sole
discretion, deems appropriate, or the Committee may also select Performance
Criteria (n) above as compared to various stock market indices. Any Performance
Criteria may be used individually or in combination with any other Performance
Criteria, and may be further defined in the applicable Award Agreement.  The
Committee also has the authority to provide for accelerated vesting of any Award
based on the achievement of Performance Goals pursuant to the Performance
Criteria specified in this paragraph. To the extent required under
Section 162(m) of the Code, the Committee shall, within the first 90 days of a
Performance Period (or, if longer or shorter, within the maximum period allowed
under Section 162(m) of the Code), define in an objective fashion the manner of
calculating the Performance Criteria it selects to use for such Performance
Period. In the event that applicable tax and/or securities laws change to permit
the Committee discretion to alter the governing Performance Criteria without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval.

 

“Performance Formula” means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to any Performance-Based Award of a particular Participant, whether all, some
portion but less than all, or none of the Performance-Based Award has been
earned for the Performance Period.

 

“Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter (but
only to the extent the exercise of such authority after such period would not
cause a Performance-Based Award granted to any Participant for the Performance
Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code), in its sole and absolute discretion, to adjust or
modify the calculation of a Performance Goal for such Performance Period to the
extent permitted under Section 162(m) of the Code in order to prevent the
dilution or enlargement of the rights of Participants based on the following
events: (a) asset write-downs; (b) litigation or claim judgments or settlements;
(c) the effect of changes in tax laws, accounting principles or other laws or
regulatory rules affecting reported results; (d) any reorganization and
restructuring programs; (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 (or any successor or pronouncement
thereto) and/or in management’s discussion and analysis of financial condition
and results of operations appearing in the Company’s annual report to
stockholders for the applicable year; (f) acquisitions or divestitures; (g) any
other specific unusual or nonrecurring events, or objectively determinable
category thereof; (h) foreign exchange gains and losses; and (i) a change in the
Company’s fiscal year.

 

“Performance Period” means the one or more periods of time, as the Committee may
select, over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance-Based Award.

 

“Permitted Transferee” means: (a) a member of the Optionholder’s immediate
family (child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships), any person sharing the Optionholder’s household (other than a
tenant or employee), a trust in which these persons have more than 50% of the
beneficial interest, a foundation in which these persons (or the Optionholder)
control the management of assets, and any other entity in which these persons
(or the Optionholder) own more than 50% of the voting interests; (b) third
parties designated by the Committee in connection with a program established and
approved by the Committee pursuant to which Participants may receive a cash
payment or other consideration in consideration for the transfer of a
Non-qualified Stock Option; and (c) such other transferees similar to and
designed to effect the purposes set forth in paragraph (a) above as may be
permitted by the Committee.

 

“Plan” means TCF Financial 2015 Omnibus Incentive Plan, as amended and/or
amended and restated from time to time.

 

“Predecessor Plans” means the TCF Financial Incentive Stock Program as last
approved by stockholders on April 24, 2013 and the Performance-Based
Compensation Policy as last approved by stockholders on April 24, 2013.

 

“Qualified Performance-Based Award” has the meaning set forth in Section 7.5.

 

6

--------------------------------------------------------------------------------


 

“Related Rights” has the meaning set forth in Section 7.1(a).

 

“Restricted Award” means any Award granted pursuant to Section 7.2(a).

 

“Restricted Period” has the meaning set forth in Section 7.2(a).

 

“Restricted Stock” has the meaning set forth in Section 7.2(a).

 

“Restricted Stock Units” has the meaning set forth in Section 7.2(a).

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Share” means a share of Common Stock.

 

“Stock Appreciation Right” means the right pursuant to an Award granted under
Section 7.1 to receive, upon exercise, an amount payable in cash or shares equal
to the number of shares subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (a) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (b) the exercise price
specified in the Stock Appreciation Right Award Agreement.

 

“Ten Percent Stockholder” means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
Affiliates.

 

“Vested Unit” has the meaning set forth in Section 7.2(e).

 

3.                                      Administration.

 

3.1                               Authority of Committee.  The Plan shall be
administered by the Committee or, in the Board’s sole discretion, by the Board.
Subject to the terms of the Plan, the Committee’s charter and Applicable Laws,
and in addition to other express powers and authorization conferred by the Plan,
the Committee shall have the authority:

 

(a)                                 to construe and interpret the Plan and apply
its provisions;

 

(b)                                 to promulgate, amend, and rescind rules and
regulations relating to the administration of the Plan;

 

(c)                                  to authorize any person to execute, on
behalf of the Company, any instrument required to carry out the purposes of the
Plan;

 

(d)                                 to delegate its authority to one or more
Officers of the Company with respect to Awards that do not involve Covered
Employees or “insiders” within the meaning of Section 16 of the Exchange Act;

 

(e)                                  to determine when Awards are to be granted
under the Plan and the applicable Grant Date;

 

(f)                                   from time to time to select, subject to
the limitations set forth in this Plan, those Participants to whom Awards shall
be granted;

 

(g)                                  to determine the number of shares of Common
Stock to be made subject to each Award;

 

7

--------------------------------------------------------------------------------


 

(h)                                 to determine whether each Option is to be an
Incentive Stock Option or a Non-qualified Stock Option;

 

(i)                                     to prescribe the terms and conditions of
each Award, including, without limitation, the exercise price and medium of
payment and vesting provisions, and to specify the provisions of the Award
Agreement relating to such grant;

 

(j)                                    to designate an Award as a
Performance-Based Award, to determine the terms of  any Performance-Based Award
(including the threshold, target and maximum amount of cash or Shares to be
awarded, the Performance Criteria that will be used to establish the Performance
Goals and the Performance Period(s)), and to determine the amount of cash or
Shares earned by a Participant pursuant to any Performance-Based Award;

 

(k)                                 to designate any Performance-Based Award as
a Qualified Performance-Based Award;

 

(l)                                     subject to Section 13 hereof, to amend
any outstanding Awards, including for the purpose of modifying the time or
manner of vesting, or the term of any outstanding Award;

 

(m)                             to determine the duration and purpose of leaves
of absences which may be granted to a Participant without constituting
termination of their employment for purposes of the Plan, which periods shall be
no shorter than the periods generally applicable to Employees under the
Company’s employment policies;

 

(n)                                 to make decisions with respect to
outstanding Awards that the Committee deems necessary upon a change in corporate
control or an event that triggers anti-dilution adjustments;

 

(o)                                 to interpret, administer, reconcile any
inconsistency in, correct any defect in and/or supply any omission in the Plan
and any instrument or agreement relating to, or Award granted under, the Plan;
and

 

(p)                                 to exercise discretion to make any and all
other determinations which it determines to be necessary or advisable for the
administration of the Plan.

 

The Committee also may modify the purchase price or the exercise price of any
outstanding Award, provided that if the modification results in a repricing,
stockholder approval shall be required before the repricing is effective.

 

3.2                               Committee Decisions Final.  All decisions made
by the Committee pursuant to the provisions of the Plan shall be final and
binding on the Company and the Participants, unless such decisions are
determined by a court having jurisdiction to be arbitrary and capricious.

 

3.3                               Delegation.  The Committee, or if no Committee
has been appointed, the Board, may delegate administration of the Plan to a
committee or committees of one or more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated. The Committee shall have the power to delegate to a subcommittee any
of the administrative powers the Committee is authorized to exercise (and
references in this Plan to the Board or the Committee shall thereafter be to the
committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan. The members of the Committee shall be
appointed by and serve at the pleasure of the Board. From time to time, the
Board may increase or decrease the size of the Committee, add additional members
to, remove members (with or without cause) from, appoint new members in
substitution therefor, and fill vacancies, however caused, in the Committee. The
Committee shall act pursuant to a vote of the majority of its members or, in the
case of a Committee comprised of only two members, the unanimous consent of its
members, whether present or not, or by the written consent of the majority of
its members and minutes shall be kept of all of its meetings and copies thereof
shall be provided to the Board. Subject to the limitations prescribed by the
Plan and the Board, the

 

8

--------------------------------------------------------------------------------


 

Committee may establish and follow such rules and regulations for the conduct of
its business as it may determine to be advisable.

 

3.4                               Committee Composition.  The Board shall have
discretion to determine whether or not it intends to comply with the exemption
requirements of Rule 16b-3 and/or Section 162(m) of the Code. However, if the
Board intends to satisfy such exemption requirements, with respect to Awards to
any Covered Employee and with respect to any insider subject to Section 16 of
the Exchange Act, the Committee shall be a compensation committee of the Board,
or an independent subcommittee thereof, that at all times consists solely of two
or more Non-Employee Directors who are also Outside Directors. Within the scope
of such authority, the Board or the Committee may (a) delegate to a committee of
one or more members of the Board who are not Outside Directors the authority to
grant Awards to eligible persons who are either (i) not then Covered Employees
and are not expected to be Covered Employees at the time of recognition of
income resulting from such Award or (ii) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code or (b) delegate to a
committee of one or more members of the Board who are not Non-Employee Directors
the authority to grant Awards to eligible persons who are not then subject to
Section 16 of the Exchange Act. Nothing herein shall create an inference that an
Award is not validly granted under the Plan in the event Awards are granted
under the Plan by a compensation committee of the Board that does not at all
times consist solely of two or more Non-Employee Directors who are also Outside
Directors.

 

3.5                               Indemnification.  In addition to such other
rights of indemnification as they may have as Directors or members of the
Committee, and to the extent allowed by Applicable Laws, the Committee shall be
indemnified by the Company against the reasonable expenses, including attorney’s
fees, actually incurred in connection with any action, suit or proceeding or in
connection with any appeal therein, to which the Committee may be party by
reason of any action taken or failure to act under or in connection with the
Plan or any Award granted under the Plan, and against all amounts paid by the
Committee in settlement thereof (provided, however, that the settlement has been
approved by the Company, which approval shall not be unreasonably withheld) or
paid by the Committee in satisfaction of a judgment in any such action, suit or
proceeding, except in relation to matters as to which it shall be adjudged in
such action, suit or proceeding that such Committee did not act in good faith
and in a manner which such person reasonably believed to be in the best
interests of the Company, or in the case of a criminal proceeding, had no reason
to believe that the conduct complained of was unlawful; provided, however, that
within 60 days after institution of any such action, suit or proceeding, such
Committee shall, in writing, offer the Company the opportunity at its own
expense to handle and defend such action, suit or proceeding.

 

4.                                      Shares Subject to the Plan.

 

4.1                               Subject to adjustment in accordance with
Section 11, the maximum number of Shares that may be issued pursuant to the
grant of Awards under the Plan shall be the sum of (i) a total of 2,000,000
shares of Common Stock, (ii) any Shares which are available for grant
immediately prior to the Company’s Annual Meeting of Stockholders on April 22,
2015 under the Predecessor Plans, and (iii) any Shares relating to the
Predecessor Plans which become available for grant after April 22, 2015 under
the terms of such Predecessor Plan, all of which may, in the Committee’s
discretion, be granted as Incentive Stock Options. During the terms of the
Awards, the Company shall keep available at all times the number of shares of
Common Stock required to satisfy such Awards.

 

4.2                               Shares of Common Stock available for
distribution under the Plan may consist, in whole or in part, of authorized and
unissued shares or treasury shares.

 

4.3                               Subject to adjustment in accordance with
Section 11, no Participant shall be granted, during any calendar year, Options
to purchase Common Stock and Stock Appreciation Rights with respect to more than
800,000 shares of Common Stock in the aggregate or any other Awards with respect
to more than 500,000 shares of Common Stock in the aggregate. If an Award is to
be settled in cash, the number of shares of Common Stock on which the Award is
based shall not count toward the individual share limit set forth in this
Section 4.

 

4.4                               Any shares of Common Stock subject to an Award
that is canceled, forfeited or expires prior to exercise or realization, either
in full or in part, shall again become available for issuance under the Plan.
Notwithstanding anything to the contrary contained herein: shares subject to an
Award under the Plan shall not again

 

9

--------------------------------------------------------------------------------


 

be made available for issuance or delivery under the Plan if such shares are
(a) shares tendered in payment of an Option, (b) shares delivered or withheld by
the Company to satisfy any tax withholding obligation, or (c) shares covered by
a stock-settled Stock Appreciation Right or other Awards that were not issued
upon the settlement of the Award.

 

5.                                      Eligibility.

 

5.1                               Eligibility for Specific Awards.  Incentive
Stock Options may be granted only to Employees. Awards other than Incentive
Stock Options may be granted to Employees and those individuals whom the
Committee determines are reasonably expected to become Employees following the
Grant Date.

 

5.2                               Ten Percent Stockholders.  A Ten Percent
Stockholder shall not be granted an Incentive Stock Option unless the Option
Exercise Price is at least 110% of the Fair Market Value of the Common Stock at
the Grant Date and the Option is not exercisable after the expiration of five
years from the Grant Date.

 

6.                                      Option Provisions.  Each Option granted
under the Plan shall be evidenced by an Award Agreement. Each Option so granted
shall be subject to the conditions set forth in this Section 6, and to such
other conditions not inconsistent with the Plan as may be reflected in the
applicable Award Agreement. All Options shall be separately designated Incentive
Stock Options or Non-qualified Stock Options at the time of grant, and, if
certificates are issued, a separate certificate or certificates will be issued
for shares of Common Stock purchased on exercise of each type of Option.
Notwithstanding the foregoing, the Company shall have no liability to any
Participant or any other person if an Option designated as an Incentive Stock
Option fails to qualify as such at any time or if an Option is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code and the terms of such Option do not satisfy the
requirements of Section 409A of the Code. The provisions of separate Options
need not be identical, but each Option shall include (through incorporation of
provisions hereof by reference in the Option or otherwise) the substance of each
of the following provisions:

 

6.1                               Term.  Subject to the provisions of
Section 5.2 regarding Ten Percent Stockholders, no Incentive Stock Option shall
be exercisable after the expiration of 10 years from the Grant Date. The term of
a Non-qualified Stock Option granted under the Plan shall be determined by the
Committee; provided, however, no Non-qualified Stock Option shall be exercisable
after the expiration of 10 years from the Grant Date.

 

6.2                               Exercise Price.

 

(a)                                 Incentive Stock Option.  Subject to the
provisions of Section 5.2 regarding Ten Percent Stockholders, the Option
Exercise Price of each Incentive Stock Option shall be not less than 100% of the
Fair Market Value of the Common Stock subject to the Option on the Grant Date.

 

(b)                                 Non-qualified Stock Option.  The Option
Exercise Price of each Non-qualified Stock Option shall be not less than 100% of
the Fair Market Value of the Common Stock subject to the Option on the Grant
Date.

 

6.3                               Consideration.  The Option Exercise Price of
Common Stock acquired pursuant to an Option shall be paid, to the extent
permitted by applicable statutes and regulations, either (a) in cash or by
certified or bank check at the time the Option is exercised or (b) in the
discretion of the Committee, upon such terms as the Committee shall approve, the
Option Exercise Price may be paid: (i) by delivery to the Company of other
Common Stock, duly endorsed for transfer to the Company, with a Fair Market
Value on the date of delivery equal to the Option Exercise Price (or portion
thereof) due for the number of shares being acquired, or by means of attestation
whereby the Participant identifies for delivery specific shares of Common Stock
that have an aggregate Fair Market Value on the date of attestation equal to the
Option Exercise Price (or portion thereof) and receives a number of shares of
Common Stock equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares of Common Stock (a
“Stock for Stock Exchange”); (ii) a “cashless” exercise program established with
a broker; (iii) by reduction in the number of shares of Common Stock otherwise
deliverable upon exercise of such Option with a Fair Market Value equal to the
aggregate Option Exercise Price at the time of exercise; (iii) any combination
of the foregoing methods; or (iv) in any other form of legal consideration that
may be

 

10

--------------------------------------------------------------------------------


 

acceptable to the Committee.  Notwithstanding the foregoing, during any period
for which the Common Stock is publicly traded (i.e., the Common Stock is listed
on any established stock exchange or a national market system) an exercise by a
Director or Officer that involves or may involve a direct or indirect extension
of credit or arrangement of an extension of credit by the Company, directly or
indirectly, in violation of Section 402(a) of the Sarbanes-Oxley Act of 2002 or
Regulation O shall be prohibited with respect to any Award under this Plan.

 

6.4                               Transferability.

 

(a)                                 Incentive Stock Option.  An Incentive Stock
Option shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

 

(b)                                 Non-qualified Stock Option.  A Non-qualified
Stock Option may, in the sole discretion of the Committee, be transferable to a
Permitted Transferee, upon written approval by the Committee to the extent
provided in the Award Agreement. If the Non-qualified Stock Option does not
provide for transferability, then the Non-qualified Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

 

6.5                               Vesting of Options.  Each Option that vests
solely based on the continued service of the Participant shall vest and
therefore become exercisable no earlier than one (1) year after the Grant Date.
Each Option that vests based on the achievement of performance or other criteria
shall vest and therefore become exercisable no earlier than one (1) year after
the Grant Date. No Option may be exercised for a fraction of a share of Common
Stock. The Committee may, but shall not be required to, provide for an
acceleration of vesting and exercisability in the terms of any Award Agreement
upon the occurrence of a specified event.

 

6.6                               Termination of Continuous Service.  Unless
otherwise provided in an Award Agreement or in an employment agreement the terms
of which have been approved by the Committee, in the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time ending on the earlier of
(a) the date three months following the termination of the Optionholder’s
Continuous Service or (b) the expiration of the term of the Option as set forth
in the Award Agreement; provided that, if the termination of Continuous Service
is by the Company for Cause, all outstanding Options (whether or not vested)
shall immediately terminate and cease to be exercisable. If, after termination,
the Optionholder does not exercise his or her Option within the time specified
in the Award Agreement, the Option shall terminate.

 

6.7                               Extension of Termination Date.  An
Optionholder’s Award Agreement may also provide that if the exercise of the
Option following the termination of the Optionholder’s Continuous Service for
any reason would be prohibited at any time because the issuance of shares of
Common Stock would violate the registration requirements under the Securities
Act or any other state or federal securities law or the rules of any securities
exchange or interdealer quotation system, then the Option shall terminate on the
earlier of (a) the expiration of the term of the Option in accordance with
Section 6.1 or (b) the expiration of a period after termination of the
Participant’s Continuous Service that is three months after the end of the
period during which the exercise of the Option would be in violation of such
registration or other securities law requirements.

 

6.8                               Disability of Optionholder.  Unless otherwise
provided in an Award Agreement, in the event that an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination), but only
within such period of time ending on the earlier of (a) the date 12 months
following such termination or (b) the expiration of the term of the Option as
set forth in the Award Agreement. If, after termination,

 

11

--------------------------------------------------------------------------------


 

the Optionholder does not exercise his or her Option within the time specified
herein or in the Award Agreement, the Option shall terminate.

 

6.9                               Death of Optionholder.  Unless otherwise
provided in an Award Agreement, in the event an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death, then the Option may
be exercised (to the extent the Optionholder was entitled to exercise such
Option as of the date of death) by the Optionholder’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionholder’s death, but only
within the period ending on the earlier of (a) the date 12 months following the
date of death or (b) the expiration of the term of such Option as set forth in
the Award Agreement. If, after the Optionholder’s death, the Option is not
exercised within the time specified herein or in the Award Agreement, the Option
shall terminate.

 

6.10                        Incentive Stock Option $100,000 Limitation.  To the
extent that the aggregate Fair Market Value (determined at the time of grant) of
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by any Optionholder during any calendar year (under all plans of
the Company and its Affiliates) exceeds $100,000, the Options or portions
thereof which exceed such limit (according to the order in which they were
granted) shall be treated as Non-qualified Stock Options.

 

6.11                        No Repricing. Notwithstanding any other provision of
this Plan other than Section 11, the Committee may not, without prior approval
of the Company’s stockholders, seek to effect any repricing of any previously
granted, “underwater” Option by: (i) amending or modifying the terms of the
Option to lower the exercise price; (ii) canceling the underwater Option and
granting either replacement Options having a lower exercise price or other
Awards or cash in exchange for such cancellation; or (iii) repurchasing the
underwater Options. For purposes of this Section 6.11, an Option will be deemed
to be “underwater” at any time when the Fair Market Value of the Common Stock is
less than the exercise price of the Option.

 

7.                                      Provisions of Awards Other Than Options.

 

7.1                               Stock Appreciation Rights.

 

(a)                                 General.  Each Stock Appreciation Right
granted under the Plan shall be evidenced by an Award Agreement. Each Stock
Appreciation Right so granted shall be subject to the conditions set forth in
this Section 7.1, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement. Stock Appreciation Rights
may be granted alone (“Free Standing Rights”) or in tandem with an Option
granted under the Plan (“Related Rights”).

 

(b)                                 Grant Requirements.  Any Related Right that
relates to a Non-qualified Stock Option may be granted at the same time the
Option is granted or at any time thereafter but before the exercise or
expiration of the Option. Any Related Right that relates to an Incentive Stock
Option must be granted at the same time the Incentive Stock Option is granted.

 

(c)                                  Term.  The term of a Stock Appreciation
Right granted under the Plan shall be determined by the Committee; provided,
however, no Stock Appreciation Right shall be exercisable later than the tenth
anniversary of the Grant Date.

 

(d)                                 Vesting.  Each Stock Appreciation Right
shall vest and therefore become exercisable no earlier than one (1) year after
the Grant Date. No Stock Appreciation Right may be exercised for a fraction of a
share of Common Stock. The Committee may, but shall not be required to, provide
for an acceleration of vesting and exercisability in the terms of any Award
Agreement upon the occurrence of a specified event.

 

(e)                                  Exercise and Payment.  Upon exercise of a
Stock Appreciation Right, the holder shall be entitled to receive from the
Company an amount equal to the number of shares of Common Stock subject to the
Stock Appreciation Right that is being exercised multiplied by the excess of
(i) the Fair Market Value of a share of Common Stock on the date the Award is
exercised, over (ii) the exercise price specified in the

 

12

--------------------------------------------------------------------------------


 

Stock Appreciation Right or related Option. Payment with respect to the exercise
of a Stock Appreciation Right shall be made on the date of exercise. Payment
shall be made in the form of shares of Common Stock, cash or as otherwise
determined by the Committee.

 

(f)                                   Exercise Price.  The exercise price of a
Free Standing Right shall be determined by the Committee, but shall not be less
than 100% of the Fair Market Value of one share of Common Stock on the Grant
Date of such Stock Appreciation Right. Stock Appreciation Rights shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the holder of the Stock Appreciation Right
only by such holder. A Related Right granted simultaneously with or subsequent
to the grant of an Option and in conjunction therewith or in the alternative
thereto shall have the same exercise price as the related Option and shall be
exercisable only to the same extent as the related Option; provided, however,
that a Stock Appreciation Right, by its terms, shall be exercisable only when
the Fair Market Value per share of Common Stock subject to the Stock
Appreciation Right and related Option exceeds the exercise price per share
thereof and no Stock Appreciation Rights may be granted in tandem with an Option
unless the Committee determines that the requirements of Section 7.1(b) are
satisfied.

 

(g)                                  Reduction in the Underlying Option Shares. 
Upon any exercise of a Related Right, the number of shares of Common Stock for
which any related Option shall be exercisable shall be reduced by the number of
shares for which the Stock Appreciation Right has been exercised. The number of
shares of Common Stock for which a Related Right shall be exercisable shall be
reduced upon any exercise of any related Option by the number of shares of
Common Stock for which such Option has been exercised.

 

(h)                                 No Repricing. Notwithstanding any other
provision of this Plan other than Section 11, the Committee may not, without
prior approval of the Company’s stockholders, seek to effect any repricing of
any previously granted, “underwater” Stock Appreciation Right by: (i) amending
or modifying the terms of the Stock Appreciation Right to lower the exercise
price; (ii) canceling the underwater Stock Appreciation Right and granting
either replacement Stock Appreciation Rights having a lower exercise price; or
other Awards or cash in exchange; or (iii) repurchasing the underwater Stock
Appreciation Rights. For purposes of this Section 7.1(h), an Stock Appreciation
Right will be deemed to be “underwater” at any time when the Fair Market Value
of the Common Stock is less than the exercise price of the Stock Appreciation
Right.

 

7.2                               Restricted Awards (Including Performance-Based
Restricted Awards and Restricted Stock Units).

 

(a)                                 General.

 

(i)                  A Restricted Award is an Award of actual Shares
(“Restricted Stock”) or hypothetical Common Stock units (“Restricted Stock
Units”) having a value equal to the Fair Market Value of an identical number of
shares of Common Stock, which may, but need not, provide that such Restricted
Award may not be sold, assigned, transferred or otherwise disposed of, pledged
or hypothecated as collateral for a loan or as security for the performance of
any obligation or for any other purpose for such period (the “Restricted
Period”) as the Committee shall determine.

 

(ii)               Shares of Restricted Stock are actual Shares issued to a
Participant, and shall be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration or issuance of one or more stock
certificates or delivery to an account in the Participant’s name at a broker
designated by the Company.  “Performance-Based Restricted Stock” is an Award of
Shares of Restricted Stock, the vesting of which is subject to the attainment of
Performance Goals. In the event that the Committee grants Shares of
Performance-Based Restricted Stock, the performance levels to be achieved for
each Performance Period and the amount of the Award to be distributed based on
the attainment of the Performance Goal or Goals shall be conclusively determined
by the Committee.

 

(iii)            Restricted Stock Units are Awards denominated in Shares that
will be settled, subject to the terms and conditions of the applicable Award
Agreement, (a) in cash, based upon

 

13

--------------------------------------------------------------------------------


 

the Fair Market Value of a specified number of Shares, (b) in Shares, or (c) a
combination thereof as determined in the sole discretion of the Committee.
“Performance-Based Restricted Stock Units” are Restricted Stock Units with
vesting subject to the attainment of Performance Goals. In the event that the
Committee grants Performance-Based Restricted Stock Units, the performance
levels to be achieved for each Performance Period and the amount of the Award to
be distributed based on the attainment of the Performance Goal or Goals shall be
conclusively determined by the Committee.

 

(iv)           Each Restricted Award (including Performance-Based Restricted
Awards) granted under the Plan shall be evidenced by an Award Agreement. Each
Restricted Award (including Performance-Based Restricted Awards) so granted
shall be subject to the conditions set forth in this Section 7.2, and to such
other conditions not inconsistent with the Plan as may be reflected in the
applicable Award Agreement.

 

(b)                                 Vesting.

 

(i)                  The Committee shall, prior to or at the time of grant,
condition the vesting or transferability of an Award of Restricted Stock upon
the continued service of the applicable Participant or the attainment of
Performance Goals, or the attainment of Performance Goals and the continued
service of the applicable Participant.  In the event that the Committee
conditions the grant or vesting of a Restricted Award upon the attainment of
Performance Goals (or the attainment of Performance Goals and the continued
service of the applicable Participant), the Committee may, prior to or at the
time of grant, designate such an Award as a Qualified Performance-Based Award.

 

(ii)               The Restricted Period shall commence on the Grant Date and
end no earlier than one (1) year after the Grant Date. Any Restricted Award that
vests based on the achievement of Performance Goals or other criteria shall vest
no earlier than one (1) year after the Grant Date.  The Committee may, but shall
not be required to, provide for an acceleration of vesting in the terms of any
Award Agreement upon the occurrence of a specified event.

 

(iii)            The conditions for grant, vesting, or transferability and the
other provisions of Restricted Awards (including without limitation any
Performance Goals applicable to Performance-Based Restricted Awards) need not be
the same with respect to each Participant.

 

(c)                                  Restrictions.

 

(i)                  Restricted Stock (including Performance-Based Restricted
Stock) and Deferred Restricted Stock awarded to a Participant shall be subject
to the following restrictions until the expiration of the Restricted Period, and
to such other terms and conditions as may be set forth in the applicable Award
Agreement: (A) if an escrow arrangement is used, the Participant shall not be
entitled to delivery of the stock certificate; (B) the shares shall be subject
to the restrictions on transferability set forth in the Award Agreement; (C) the
shares shall be subject to forfeiture to the extent provided in the applicable
Award Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a stockholder with respect to such shares shall terminate
without further obligation on the part of the Company.

 

(ii)               Restricted Stock Units (including Performance-Based
Restricted Stock Units) and Deferred Stock Units awarded to any Participant
shall be subject to (A) forfeiture until the expiration of the Restricted
Period, and satisfaction of any applicable Performance Goals during such period,
to the extent provided in the applicable Award Agreement, and to the extent such
Restricted Stock Units or Deferred Stock Units are forfeited, all rights of the
Participant to such Restricted Stock Units or Deferred Stock Units shall
terminate without further obligation on the part of the Company and (B) such
other terms and conditions as may be set forth in the applicable Award
Agreement.

 

14

--------------------------------------------------------------------------------


 

(iii)            The Committee shall have the authority to remove any or all of
the restrictions on a Restricted Award whenever it may determine that, by reason
of changes in Applicable Laws or other changes in circumstances arising after
the date such award is granted, such action is appropriate, except to the extent
inconsistent with Section 409A of the Code if the applicable Award is subject
thereto.

 

(iv)           Each certificate representing Restricted Stock awarded under the
Plan shall bear a legend in such form as the Company deems appropriate.

 

(d)                                 Other Terms and Conditions.

 

(i)                  If provided for in an applicable Award Agreement, the
applicable Participant may have, with respect to Shares of Restricted Stock, all
of the rights of a stockholder of the Company holding the class or series of
Common Stock that is the subject of the Restricted Stock, including, if
applicable, the right to vote the Shares and the right to receive any dividends
and other distributions, provided, however, that in no event shall a dividend or
other distribution or dividend equivalent be paid on Performance-Based
Restricted Award until all applicable Performance Goals have been attained and
the Award has vested.

 

(ii)               If the Committee determines that the Restricted Stock shall
be held by the Company or in escrow rather than delivered to the Participant
pending the release of the applicable restrictions, the Committee may require
the Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void.

 

(iii)            No shares of Common Stock shall be issued at the time a
Restricted Stock Unit is granted, and the Company will not be required to set
aside a fund for the payment of any such Award. A Participant shall have no
voting rights and shall not be entitled to receive dividends with respect to any
Restricted Stock Units granted hereunder.

 

(iv)           The Committee may also grant Restricted Stock or Restricted Stock
Units with a deferral feature, whereby settlement is deferred beyond the vesting
date until the occurrence of a future payment date or event set forth in an
Award Agreement (“Deferred Restricted Stock” or “Deferred Stock Units”).

 

(v)              No Restricted Award may be granted or settled for a fraction of
a share of Common Stock.

 

(e)                                  Delivery of Restricted Stock and Settlement
of Restricted Stock Units.  Upon the expiration of the Restricted Period with
respect to any Shares of Restricted Stock or the expiration of the deferral
period with respect to any outstanding Deferred Restricted Stock, the
restrictions set forth in Section 7.2(c) and the applicable Award Agreement
shall be of no further force or effect with respect to such Shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall deliver to the Participant, or his or
her beneficiary, without charge, the stock certificate evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (to the nearest full share). Upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, or at the expiration of the deferral period with respect to any
outstanding Deferred Stock Units, the Company shall deliver to the Participant,
or his or her beneficiary, without charge, one share of Common Stock for each
such outstanding vested Restricted Stock Unit or Deferred Stock Unit (“Vested
Unit”); provided, however, that, if explicitly provided in the applicable Award
Agreement, the Committee may, in its sole discretion, elect to pay cash or part
cash and part Common Stock in lieu of delivering only shares of Common Stock for
Vested Units. If a cash payment is made in lieu of delivering Shares of Common
Stock, the amount of such payment shall be equal to the Fair Market Value of the
Common Stock as of the date on which the

 

15

--------------------------------------------------------------------------------


 

Restricted Period lapsed in the case of Restricted Stock Units, or the delivery
date in the case of Deferred Stock Units, with respect to each Vested Unit.

 

7.3                               Other Stock-Based Awards (Including Other
Stock-Based Performance Awards).  Other Stock-Based Awards may be granted under
the Plan, provided that any Other Stock-Based Awards that are Awards of Shares
that are unrestricted shall only be granted in lieu of other compensation due
and payable to the Participant. “Other Stock-Based Performance Awards” are Other
Stock-Based Awards, the vesting of which is subject to the attainment of
Performance Goals. In the event that the Committee grants Other Stock-Based
Performance Awards, the performance levels to be achieved for each Performance
Period and the amount of the Award to be distributed based on the attainment of
the Performance Goal or Goals shall be conclusively determined by the Committee.
In no event shall a dividend or other distribution or dividend equivalent be
paid on an Other-Stock Based Award that is conditioned upon the achievement of
Performance Goals until all applicable Performance Goals have been attained and
the Award has vested.

 

7.4                               Performance Cash Awards.  Performance Cash
Awards may be issued under the Plan, for no cash consideration or for such
minimum consideration as may be required by applicable law, either alone or in
addition to other Awards. A “Performance Cash Award” is an Award entitling the
recipient to payment of a cash amount subject to the attainment of Performance
Goals. The Committee may, in connection with the grant of a Performance Cash
Award, designate the Award as a Qualified Performance-Based Award. The
conditions for grant or vesting and the other provisions of a Performance Cash
Award (including without limitation any applicable Performance Goals) need not
be the same with respect to each Participant. Performance Cash Awards may be
paid in cash, Shares, other property or any combination thereof, in the sole
discretion of the Committee as set forth in the applicable Award Agreement. The
performance levels to be achieved for each Performance Period and the amount of
the Award to be distributed shall be conclusively determined by the Committee.

 

7.5                               Qualified Performance-Based Awards.

 

(a)                                 General.  The Committee shall have the
authority, at the time of grant of any Award described in this Plan (other than
Options and Stock Appreciation Rights granted with an exercise price equal to or
greater than the Fair Market Value per share of Common Stock on the Grant Date),
to designate such Award as a Qualified Performance-Based Award in order to
qualify such Award as “performance-based compensation” under Section 162(m) of
the Code. In addition, the Committee shall have the authority to make an Award
of a cash bonus to any Participant and designate such Award as a Performance
Cash Award in order to qualify such Award as “performance-based compensation”
under Section 162(m) of the Code.

 

(b)                                 Eligibility.  The Committee will, in its
sole discretion, designate within the first 90 days of a Performance Period (or,
if longer or shorter, within the maximum period allowed under Section 162(m) of
the Code) which Participants will be eligible to receive Qualified
Performance-Based Awards in respect of such Performance Period. However,
designation of a Participant eligible to receive an Award hereunder for a
Performance Period shall not in any manner entitle the Participant to receive
payment in respect of any Qualified Performance-Based Award for such Performance
Period. The determination as to whether or not such Participant becomes entitled
to payment in respect of any Qualified Performance-Based Award shall be decided
solely in accordance with the provisions of this Section 7.5.  Moreover,
designation of a Participant eligible to receive an Award hereunder for a
particular Performance Period shall not require designation of such Participant
eligible to receive an Award hereunder in any subsequent Performance Period and
designation of one person as a Participant eligible to receive an Award
hereunder shall not require designation of any other person as a Participant
eligible to receive an Award hereunder in such period or in any other period.

 

(c)                                  Discretion of Committee with Respect to
Qualified Performance-Based Awards.  With regard to a particular Performance
Period, the Committee shall have full discretion to select the length of such
Performance Period (provided any such Performance Period shall be not less than
one fiscal quarter in duration), the type(s) of Qualified Performance-Based
Awards to be issued, the Performance Criteria that will be used to establish the
Performance Goal(s), the kind(s) and/or level(s) of the Performance Goal(s) that
is (are) to apply to the Company and the Performance Formula. Within the first
90 days of a

 

16

--------------------------------------------------------------------------------


 

Performance Period (or, if longer or shorter, within the maximum period allowed
under Section 162(m) of the Code), the Committee shall, with regard to the
Performance Cash Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence of this Section 7.5(c) and record the same in writing.

 

(d)                                 Payment of Qualified Performance-Based
Awards.

 

(i)                  Condition to Receipt of Payment.  Unless otherwise provided
in the applicable Award Agreement, a Participant must be employed by the Company
on the last day of a Performance Period to be eligible for payment in respect of
a Qualified Performance-Based Award for such Performance Period.

 

(ii)               Limitation.  A Participant shall be eligible to receive
payment in respect of a Qualified Performance-Based Award only to the extent
that: (A) the Performance Goals for such period are achieved; and (B) the
Performance Formula as applied against such Performance Goals determines that
all or some portion of such Participant’s Qualified Performance-Based Award has
been earned for the Performance Period.

 

(iii)            Certification.  Following the completion of a Performance
Period, the Committee shall review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, calculate and certify in writing the amount of the Qualified
Performance-Based Awards earned for the period based upon the Performance
Formula. The Committee shall then determine the actual size of each
Participant’s Qualified Performance-Based Award for the Performance Period and,
in so doing, may apply Negative Discretion in accordance with
Section 7.5(d)(iv) hereof, if and when it deems appropriate.

 

(iv)           Use of Discretion.  In determining the actual size of an
individual Qualified Performance-Based Award for a Performance Period, the
Committee may reduce or eliminate the amount of the Qualified Performance-Based
Award earned under the Performance Formula in the Performance Period through the
use of Negative Discretion if, in its sole judgment, such reduction or
elimination is appropriate. The Committee shall not have the discretion to
(A) grant or provide payment in respect of Qualified Performance-Based Awards
for a Performance Period if the Performance Goals for such Performance Period
have not been attained or (B) increase a Performance Cash Award above the
maximum amount payable under Section 7.5(d)(vi) of the Plan.

 

(v)              Timing of Award Payments.  Qualified Performance-Based Awards
granted for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the certifications required
by this Section 7.3 but in no event later than 2 1/2 months following the end of
the calendar year during which the Performance Period is completed.

 

(vi)           Maximum Award Payable.  Notwithstanding any provision contained
in this Plan to the contrary, the maximum Qualified Performance-Based Award
payable during any one (1) year period to any one Participant under the Plan
(excluding any Options, Stock Appreciation Rights and cash bonus Awards
described in the last sentence of Section 7.5(a)) is 500,000 shares of Common
Stock or, in the event such Qualified Performance-Based Award is paid in cash,
the equivalent cash value thereof on the first or last day of the Performance
Period to which such Award relates, as determined by the Committee. The maximum
amount that can be paid in any calendar year to any Participant pursuant to a
Performance Cash Award shall be $7,500,000. Furthermore, any Qualified
Performance-Based Award that has been deferred shall not (between the date as of
which the Award is deferred and the payment date) increase (A) with respect to a
Qualified Performance-Based Award that is payable in cash, by a measuring factor
for each fiscal year greater than a reasonable rate of interest set by the
Committee or (B) with respect to a Qualified Performance-Based Award that is
payable in shares of Common Stock, by an amount greater than the appreciation of
a share of Common Stock from the date such Award is deferred to the payment
date.

 

17

--------------------------------------------------------------------------------


 

8.                                      Securities Law Compliance.  Each Award
Agreement shall provide that no shares of Common Stock shall be purchased or
sold thereunder unless and until (a) any then applicable requirements of state
or federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel and (b) if required to do so by the
Company, the Participant has executed and delivered to the Company a letter of
investment intent in such form and containing such provisions as the Committee
may require. The Company shall use reasonable efforts to seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Awards and to issue and sell shares of
Common Stock upon exercise of the Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Award or any Common Stock issued or issuable pursuant to any such
Award. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of Common Stock under the Plan,
the Company shall be relieved from any liability for failure to issue and sell
Common Stock upon exercise of such Awards unless and until such authority is
obtained.

 

9.                                      Use of Proceeds from Stock.  Proceeds
from the sale of Common Stock pursuant to Awards, or upon exercise thereof,
shall constitute general funds of the Company.

 

10.                               Miscellaneous.

 

10.1                        Acceleration of Exercisability and Vesting Pursuant
to a Change in Control.  The Committee shall have the power to accelerate the
time at which an Award may first be exercised or the time during which an Award
or any part thereof will vest in accordance with the Plan in connection with a
Change in Control, as more fully set forth in Section 12 hereof.

 

10.2                        Stockholder Rights.  Except as provided in the Plan
or an Award Agreement, no Participant shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to such Award unless and until such Participant has satisfied all
requirements for exercise of the Award pursuant to its terms and no adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions of other rights for which the
record date is prior to the date such Common Stock certificate is issued, except
as provided in Section 11 hereof.

 

10.3                        No Employment or Other Service Rights.  Nothing in
the Plan or any instrument executed or Award granted pursuant thereto shall
confer upon any Participant any right to continue to serve the Company or an
Affiliate in the capacity in effect at the time the Award was granted or shall
affect the right of the Company or an Affiliate to terminate (a) the employment
of an Employee with or without notice and with or without Cause or (b) the
service of a Director pursuant to the By-laws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the Affiliate is incorporated, as the case may be.

 

10.4                        Transfer; Approved Leave of Absence.  For purposes
of the Plan, no termination of employment by an Employee shall be deemed to
result from either (a) a transfer of employment to the Company from an Affiliate
or from the Company to an Affiliate, or from one Affiliate to another, or (b) an
approved leave of absence for military service or sickness, or for any other
purpose approved by the Company, if the Employee’s right to reemployment is
guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Committee otherwise so provides
in writing, in either case, except to the extent inconsistent with Section 409A
of the Code if the applicable Award is subject thereto.

 

10.5                        Withholding Obligations.  To the extent provided by
the terms of an Award Agreement and subject to the discretion of the Committee,
the Participant may satisfy any federal, state or local tax withholding
obligation relating to the exercise or acquisition of Common Stock under an
Award by any of the following means (in addition to the Company’s right to
withhold from any compensation paid to the Participant by the Company) or by a
combination of such means: (a) tendering a cash payment, or (b) authorizing the
Company to withhold shares of Common Stock from the shares of Common Stock
otherwise issuable to the Participant as a result of the exercise or acquisition
of Common Stock under the Award, provided, however, that no shares of Common
Stock are withheld with a value exceeding the minimum amount of tax required to
be withheld by law; or (c) delivering to the Company previously owned and
unencumbered shares of Common Stock of the Company.

 

18

--------------------------------------------------------------------------------


 

11.                               Adjustments Upon Changes in Stock.  In the
event of changes in the outstanding Common Stock or in the capital structure of
the Company by reason of any stock or extraordinary cash dividend, stock split,
reverse stock split, an extraordinary corporate transaction such as any
recapitalization, reorganization, merger, consolidation, combination, exchange,
or other relevant change in capitalization occurring after the Grant Date of any
Award, Awards granted under the Plan and any Award Agreements, the exercise
price of Options and Stock Appreciation Rights, the maximum number of shares of
Common Stock subject to all Awards stated in Section 4 and the maximum number of
shares of Common Stock with respect to which any one person may be granted
Awards during any period stated in Section 4 and Section 7.5(d)(vi) will be
equitably adjusted or substituted, as to the number, price or kind of a share of
Common Stock or other consideration subject to such Awards to the extent
necessary to preserve the economic intent of such Award. In the case of
adjustments made pursuant to this Section 11, unless the Committee specifically
determines that such adjustment is in the best interests of the Company or its
Affiliates, the Committee shall, in the case of Incentive Stock Options, ensure
that any adjustments under this Section 11 will not constitute a modification,
extension or renewal of the Incentive Stock Options within the meaning of
Section 424(h)(3) of the Code and in the case of Non-qualified Stock Options,
ensure that any adjustments under this Section 11 will not constitute a
modification of such Non-qualified Stock Options within the meaning of
Section 409A of the Code. Any adjustments made under this Section 11 shall be
made in a manner which does not adversely affect the exemption provided pursuant
to Rule 16b-3 under the Exchange Act. Further, with respect to Awards intended
to qualify as “performance-based compensation” under Section 162(m) of the Code,
any adjustments or substitutions will not cause the Company to be denied a tax
deduction on account of Section 162(m) of the Code. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

 

12.                               Effect of Change in Control.

 

12.1                        The occurrence of a Change in Control shall not
alone result in the accelerated vesting of an Award; provided that the Committee
in an Award Agreement may provide for full vesting and exercisability of an
Award in connection with a Change in Control.  To the extent practicable, any
actions required to be taken by the Committee to give effect to the immediately
preceding sentence shall occur in a manner and at a time which allows affected
Participants the ability to participate in the Change in Control with respect to
the shares of Common Stock subject to their Awards.

 

12.2                        In addition, in the event of a Change in Control,
the Committee may in its discretion and upon at least 10 days’ advance notice to
the affected persons, cancel any outstanding Awards and pay to the holders
thereof, in cash or stock, or any combination thereof, the value of such Awards
based upon the price per share of Common Stock received or to be received by
other stockholders of the Company in the event. In the case of any Option or
Stock Appreciation Right with an exercise price that equals or exceeds the price
paid for a share of Common Stock in connection with the Change in Control, the
Committee may cancel the Option or Stock Appreciation Right without the payment
of consideration therefor.

 

12.3                        The obligations of the Company under the Plan shall
be binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of the Company and its Affiliates, taken as a whole.

 

13.                               Amendment of the Plan and Awards.

 

13.1                        Amendment of Plan.  The Board at any time, and from
time to time, may amend or terminate the Plan. However, except as provided in
Section 11 relating to adjustments upon changes in Common Stock and
Section 13.3, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary to
satisfy any Applicable Laws. At the time of such amendment, the Board shall
determine, upon advice from counsel, whether such amendment will be contingent
on stockholder approval.

 

13.2                        Stockholder Approval.  The Board may, in its sole
discretion, submit any other amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the

 

19

--------------------------------------------------------------------------------


 

requirements of Section 162(m) of the Code and the regulations thereunder
regarding the exclusion of performance-based compensation from the limit on
corporate deductibility of compensation paid to certain executive officers.

 

13.3                        Contemplated Amendments.  It is expressly
contemplated that the Board may amend the Plan in any respect the Board deems
necessary or advisable to provide eligible Employees with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options or to the
nonqualified deferred compensation provisions of Section 409A of the Code and/or
to bring the Plan and/or Awards granted under it into compliance therewith.

 

13.4                        No Impairment of Rights.  Rights under any Award
granted before amendment of the Plan shall not be impaired by any amendment of
the Plan unless (a) the Company requests the consent of the Participant and
(b) the Participant consents in writing.

 

13.5                        Amendment of Awards.  The Committee at any time, and
from time to time, may amend the terms of any one or more Awards; provided,
however, that the Committee may not affect any amendment which would otherwise
constitute an impairment of the rights under any Award unless (a) the Company
requests the consent of the Participant and (b) the Participant consents in
writing.

 

14.                               General Provisions.

 

14.1                        Forfeiture Events.  The Committee may specify in an
Award Agreement that the Participant’s rights, payments and benefits with
respect to an Award shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain events, in addition to applicable
vesting conditions of an Award. Such events may include, without limitation,
breach of non-competition, non-solicitation, confidentiality, or other
restrictive covenants that are contained in the Award Agreement or otherwise
applicable to the Participant, a termination of the Participant’s Continuous
Service for Cause, or other conduct by the Participant that is detrimental to
the business or reputation of the Company and/or its Affiliates.

 

14.2                        Clawback.  Notwithstanding any other provisions in
this Plan, any Award which is subject to recovery under any law, government
regulation or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

 

14.3                        Other Compensation Arrangements.  Nothing contained
in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, subject to stockholder approval if such approval is
required; and such arrangements may be either generally applicable or applicable
only in specific cases.

 

14.4                        Sub-plans.  The Committee may from time to time
establish sub-plans under the Plan for purposes of satisfying blue sky,
securities, tax or other laws of various jurisdictions in which the Company
intends to grant Awards. Any sub-plans shall contain such limitations and other
terms and conditions as the Committee determines are necessary or desirable. All
sub-plans shall be deemed a part of the Plan, but each sub-plan shall apply only
to the Participants in the jurisdiction for which the sub-plan was designed.

 

14.5                        Deferral of Awards.  The Committee may establish one
or more programs under the Plan to permit selected Participants the opportunity
to elect to defer receipt of consideration upon exercise of an Award,
satisfaction of performance criteria, or other event that absent the election
would entitle the Participant to payment or receipt of shares of Common Stock or
other consideration under an Award. The Committee may establish the election
procedures, the timing of such elections, the mechanisms for payments of, and
accrual of interest or other earnings, if any, on amounts, shares or other
consideration so deferred, and such other terms, conditions, rules and
procedures that the Committee deems advisable for the administration of any such
deferral program.

 

14.6                        Unfunded Plan.  The Plan shall be unfunded. Neither
the Company, the Board nor the Committee shall be required to establish any
special or separate fund or to segregate any assets to assure the performance of
its obligations under the Plan.

 

20

--------------------------------------------------------------------------------


 

14.7                        Recapitalizations.  Each Award Agreement shall
contain provisions required to reflect the provisions of Section 11.

 

14.8                        Delivery.  Upon exercise of a right granted under
this Plan, the Company shall issue Common Stock or pay any amounts due within a
reasonable period of time thereafter. Subject to any statutory or regulatory
obligations the Company may otherwise have, for purposes of this Plan, 30 days
shall be considered a reasonable period of time.

 

14.9                        No Fractional Shares.  No fractional shares of
Common Stock shall be issued or delivered pursuant to the Plan. The Committee
shall determine whether cash, additional Awards or other securities or property
shall be issued or paid in lieu of fractional shares of Common Stock or whether
any fractional shares should be rounded, forfeited or otherwise eliminated.

 

14.10                 Other Provisions.  The Award Agreements authorized under
the Plan may contain such other provisions not inconsistent with this Plan,
including, without limitation, restrictions upon the exercise of the Awards, as
the Committee may deem advisable.

 

14.11                 Section 409A.  The Plan is intended to comply with
Section 409A of the Code to the extent subject thereto, and, accordingly, to the
maximum extent permitted, the Plan shall be interpreted and administered to be
in compliance therewith. Any payments described in the Plan that are due within
the “short-term deferral period” as defined in Section 409A of the Code shall
not be treated as deferred compensation unless Applicable Laws require
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
required to avoid accelerated taxation and tax penalties under Section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to the Plan during the six (6) month period
immediately following the Participant’s termination of Continuous Service shall
instead be paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.

 

14.12                 Disqualifying Dispositions.  Any Participant who shall
make a “disposition” (as defined in Section 424 of the Code) of all or any
portion of shares of Common Stock acquired upon exercise of an Incentive Stock
Option within two years from the Grant Date of such Incentive Stock Option or
within one year after the issuance of the shares of Common Stock acquired upon
exercise of such Incentive Stock Option (a “Disqualifying Disposition”) shall be
required to immediately advise the Company in writing as to the occurrence of
the sale and the price realized upon the sale of such shares of Common Stock.

 

14.13                 Section 16.  It is the intent of the Company that the Plan
satisfy, and be interpreted in a manner that satisfies, the applicable
requirements of Rule 16b-3 as promulgated under Section 16 of the Exchange Act
so that Participants will be entitled to the benefit of Rule 16b-3, or any other
rule promulgated under Section 16 of the Exchange Act, and will not be subject
to short-swing liability under Section 16 of the Exchange Act. Accordingly, if
the operation of any provision of the Plan would conflict with the intent
expressed in this Section 14.13, such provision to the extent possible shall be
interpreted and/or deemed amended so as to avoid such conflict.

 

14.14                 Section 162(m).  To the extent the Committee issues any
Award that is intended to be exempt from the deduction limitation of
Section 162(m) of the Code, the Committee may, without stockholder or grantee
approval, amend the Plan or the relevant Award Agreement retroactively or
prospectively to the extent it determines necessary in order to comply with any
subsequent clarification of Section 162(m) of the Code required to preserve the
Company’s federal income tax deduction for compensation paid pursuant to any
such Award.

 

14.15                 Beneficiary Designation.  Each Participant under the Plan
may from time to time name any beneficiary or beneficiaries by whom any right
under the Plan is to be exercised in case of such Participant’s death. Each
designation will revoke all prior designations by the same Participant, shall be
in a form reasonably prescribed by the Committee and shall be effective only
when filed by the Participant in writing with the Company during the
Participant’s lifetime.

 

21

--------------------------------------------------------------------------------


 

14.16                 Expenses.  The costs of administering the Plan shall be
paid by the Company.

 

14.17                 Severability.  If any of the provisions of the Plan or any
Award Agreement is held to be invalid, illegal or unenforceable, whether in
whole or in part, such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions shall not be affected thereby.

 

14.18                 Plan Headings.  The headings in the Plan are for purposes
of convenience only and are not intended to define or limit the construction of
the provisions hereof.

 

14.19                 Non-Uniform Treatment.  The Committee’s determinations
under the Plan need not be uniform and may be made by it selectively among
persons who are eligible to receive, or actually receive, Awards. Without
limiting the generality of the foregoing, the Committee shall be entitled to
make non-uniform and selective determinations, amendments and adjustments, and
to enter into non-uniform and selective Award Agreements.

 

14.20                 Blackout Periods. Notwithstanding any other provision of
this Plan or any Award to the contrary, the Company shall have the authority to
establish any “blackout” period that the Company deems necessary or advisable
with respect to any or all Awards.

 

14.21                 Written Materials; Electronic Documents. Electronic
documents may be substituted for any written materials required by the terms of
the Plan, including, without limitation, Award Agreements.

 

15.                               Effective Date of Plan.  The Plan was approved
by the Board on January 23, 2015, subject to and contingent upon approval by the
stockholders of the Company, which approval shall be within twelve (12) months
of Board approval.

 

16.                               Termination or Suspension of the Plan.  The
Plan shall terminate automatically on January 23, 2025. No Award shall be
granted pursuant to the Plan after such date, but Awards theretofore granted may
extend beyond that date. The Board may suspend or terminate the Plan at any
earlier date pursuant to Section 13.1 hereof. No Awards may be granted under the
Plan while the Plan is suspended or after it is terminated. Unless the Company
determines to submit Section 7.3 of the Plan and the definition of “Performance
Goal” and “Performance Criteria” to the Company’s stockholders at the first
stockholder meeting that occurs in the fifth year following the year in which
the Plan was last approved by stockholders (or any earlier meeting designated by
the Board), in accordance with the requirements of Section 162(m) of the Code,
and such stockholder approval is obtained, then no further Qualifying
Performance-Based Awards shall be made to Covered Employees under Section 7.3
after the date of such annual meeting, but the Plan may continue in effect for
Awards to Participants not in accordance with Section 162(m) of the Code.

 

17.                               Choice of Law.  The law of the State of
Delaware shall govern all questions concerning the construction, validity and
interpretation of this Plan, without regard to such state’s conflict of law
rules.

 

As adopted by the Board of Directors of TCF Financial Corporation on January 23,
2015.

 

As approved by the stockholders of TCF Financial Corporation on April 22, 2015.

 

22

--------------------------------------------------------------------------------